Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As currently claimed, the independent claims are directed towards the reordering and transmitting of a set of promotions including calculating and applying a diversity multiplier. The claimed invention calculates a diversity multiplier for a promotion in an ordered set of promotions. The diversity multiplier is calculated using a predictive diversity model and the diversity feature set associated with the set of ordered promotions. The diversity multiplier is then used to calculate relevance scores, and the set of promotion is subsequently re-ordered based on the relevance scores. The re-ordered promotions are transmitted to the consumer device.
The Examiner notes as discussed in Parent Application 14/709,296, the combination of Cui (US 20050021397 A1), Shahshahani (US 20100030647 A1), and Xu (US 20110010371 A1) teaches certain elements of the claimed invention. Cui teaches the concept of having an initial score, adjusting the score, and re-ranking promotional materials based on the adjusted scores, Shahshahani further teaches the concept of utilizing predictive models to calculate weights, and Xu teaches the concept of determining diversity of content items. 
The Examiner further notes the following reference:
Rose et al. (US 20080154878 A1), which talks about diversifying a set of items, specifically the diversification of search results including the determination of a diversity score. Although Rose teaches this concept, Rose fails to teach or suggest the calculation of a relevance score based on a diversity factor/multiplier. 
Although these references teaches/suggest certain elements of the claimed invention including elements of the diversity score, these references do not teach or suggest the diversity multiplier as claimed, specifically the calculation of the multiplier using both the model and the diversity feature set associated with the set of ordered promotions.
Upon further search and consideration, no new/additional references have been discovered which teaches/suggest the concept of calculating the diversity score as claimed. As such, the Examiner has determined the independent claims to be non-obvious over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622